Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “cylinder assembly”, “locking member”, and “bracket assembly” throughout claims 1-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 11, 13-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al. (4,811,983).  Watts et al. discloses (claims 1, 11, and 17) a vehicle with a chassis, a body coupled to the chassis 14, a lift system 40 coupled to the chassis and the body 24,26,28, a cylinder propping system with a sleeve 44 with an outer wall, the outer wall defining an inner cavity sized to receive at least a portion of a cylinder assembly 40 therein, a first end 64 of the outer wall configured to hingedly couple (mounted to mounting clevis 60, col. 3, lines 45-48) to one end 56,58 of the cylinder assembly 40, the outer wall further defining a ledge (horizontal surface formed by slots 66) spaced apart from the first end 64, and a locking member 46,48 sized to engage with the ledge of the sleeve (via slots 66), between the ledge and a cylinder housing 40 of the cylinder assembly, to prevent movement of the cylinder housing in at least one direction along a central axis of the sleeve 44 (col. 3, lines 31-37), (claim 2) a bracket assembly with a bracket defining a base wall and a plurality of side walls perpendicular to the base wall, wherein together the base wall and the plurality of side walls form a channel sized to receive the sleeve therein (Fig. 1, the sleeve 40 is surrounded on 3 sides and below by body structure, which is being broadly construed to be a bracket assembly), (claims 4 and 13) the locking member is sized to surround a cylinder of the cylinder assembly on at least three sides, (claims 5, 14, and 19) the sleeve further comprises a slot 66 disposed in the outer wall at an intermediate position along the outer wall, the slot 66 is sized to receive at least a portion of the locking member 46,48 therein, (claim 6) a height of the slot in a direction parallel to the central axis of the sleeve, is greater than a height of the locking member, (claims 7, 15, and 20) the locking member comprises an interface portion and a retaining portion, the interface portion is configured to engage with the ledge and a portion of the cylinder assembly to prevent movement of the cylinder housing in at least one direction along the central axis, and the retaining portion is configured to couple the locking member to the sleeve when the interface portion is engaged with the ledge, (claims 8 and 16) the locking member comprises a protrusion forming a step along one side of the locking member, and wherein the protrusion is sized to be received within the inner cavity, (claim 9) the outer wall forms a cylindrical tube.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Watts et al., as applied to claim 1 above, in view of Dershem et al.  Watts et al. discloses all of the claimed subject matter except for the sleeve further comprises a pair of extension pieces proximate to the first end of the sleeve, wherein each one of the pair of extension pieces extend in a direction that is parallel to the central axis of the sleeve, and wherein the pair of extension pieces are configured to hingedly couple to the one end of the cylinder assembly.
Dershem et al. teaches for a cylinder propping system with a sleeve 300 hingedly coupled to one end of a cylinder assembly and configured to engage a cylinder housing of the cylinder assembly, to prevent movement of the cylinder housing in at least one direction along a central axis of the sleeve and that the sleeve further comprises a pair of extension pieces (bifurcated legs 306,308) proximate to the first end of the sleeve, wherein each one of the pair of extension pieces extend in a direction that is parallel to the central axis of the sleeve 300, and the pair of extension pieces are configured to hingedly couple to the one end of the cylinder assembly for the purposes of providing room for the sleeve to pivot.  See Dershem et al. col. 4, lines 47-55.
Since Watts et al. and Dershem et al. are both in the same field of endeavor the purpose disclosed by Dershem et al. would have been recognized in the pertinent art of Watts et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the sleeve of Watts et al. to further comprise a pair of extension pieces proximate to the first end of the sleeve, wherein each one of the pair of extension pieces extend in a direction that is parallel to the central axis of the sleeve, and the pair of extension pieces are configured to hingedly couple to the one end of the cylinder assembly for the purposes of providing room for the sleeve to pivot.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other cylinder propping systems with sleeves and locking members.

Allowable Subject Matter
Claims 3, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises a bracket assembly coupled to the sleeve, the bracket assembly comprising a bracket defining a base wall and a plurality of side walls perpendicular to the base wall, and a plurality of connecting members configured to hingedly couple the first end of the sleeve to the bracket, wherein together the base wall and the plurality of side walls form a channel, at least a portion of the sleeve is positioned at within the channel, and the plurality of connecting members are configured to space the sleeve apart from the bracket.
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745  
September 22, 2022